Name: Commission Regulation (EEC) No 2566/79 of 15 November 1979 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: NA;  trade policy;  economic analysis
 Date Published: nan

 21 . 11 . 79 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EEC) No 2566/79 of 15 November 1979 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statists of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2 ), and in particular Articles 36 and 41 (b) thereof, Having regard to Commission Regulation (EEC) No 2843/78 of 1 December 1978 on the country nomen ­ clature for the external trade statistics of the Commu ­ nity and statistics of trade between Member States (3 ), and in particular the Annex thereto, Whereas the changes made to the country nomencla ­ ture for the external trade statistics of the Community and statistics of trade between Member States as shown in Annex C to the abovementioned Council Regulation are intended to up-date the said nomencla ­ ture ; Whereas the provisions provided for in this Regula ­ tion are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : Article 1 The version valid from 1 January 1980 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States set out in Annex C to Regulation (EEC) No 1736/75 is annexed to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1979 . For the Commission Fran^ois-Xavier ORTOLI Vice-President (') OJ No L 183, 14. 7. 1975, p. 3 . (2) OJ No L 329, 22. 12. 1977, p. 3 . (3) OJ No L 339, 5 . 12 . 1978 , p. 5 . No L 294/6 Official Journal of the European Communities 21 . 11 . 79 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1980) EUROPE Community 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Federal Republic of Germany (a) 005 Italy 006 United Kingdom Including Monaco Including West Berlin and the Austrian territories of Jungholz and Mittelberg ; excluding the terri ­ tory of BÃ ¼singen Including San Marino Great Britain , Northern Ireland, British Channel Islands and Isle of Man 007 Ireland 008 Denmark Other European countries 024 Iceland 025 Faroe Islands 028 Norway Including Svalbard Archipelago and Jan Mayen Island 030 Sweden 032 Finland 036 Switzerland Including Aland Islands Including Liechtenstein, the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia 038 Austria Excluding the territories of Jungholz and Mittel ­ berg 040 Portugal 042 Spain Including Azores and Madeira Including Balearic Islands ; not including Canary Islands nor Ceuta and Melilla 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta Including Gozo and Comino 048 Yugoslavia 050 Greece 052 Turkey 056 Soviet Union 058 German Democratic Republic (a) Including East Berlin 060 Poland 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania (a) Trade with the German Democratic Republic and East Berlin is not included in the foreign trade statistics of the Federal Republic of Germany. 21 . 11 . 79 Official Journal of the European Communities No L 294/7 Including that part of the former Spanish Sahara under Moroccan administration Including PeÃ ±on de Velez de la Gomera, PeÃ ±on de Alhucemas and Chafarinas Islands Including that part of the former Spanish Sahara under Mauritanian administration AFRICA North Africa 202 Canary Islands 204 Morocco 205 Ceuta and Melilla 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan West Africa 228 Mauritania 232 Mali 236 Upper Volta 240 Niger 244 Chad 247 Republic of Cape Verde 248 Senegal 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria Central , East and South Africa 302 Cameroon 306 Central African Empire 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi 329 St Helena and dependencies 330 Angola 334 Ethiopia 338 Jibuti 342 Somalia 346 Kenya Dependencies of St Helena : Ascension and Tristan da Cunha Islands Including Cabinda No L 294/8 Official Journal of the European Communities 21 . 11 . 79 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba Mahe, Silhouette, Praslin , Fregate, Mamelles and Recifs, Bird and Denis, Plate and CoÃ «tivy Islands ; Amirante, Alphonse, Providence and Aldabra Islands 357 British Indian Ocean Territory Chagos Archipelago 366 Mozambique 370 Madagascar 372 Reunion Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands 373 Mauritius Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) 375 Comoros 377 Mayotte Great Comoro, Anjouan and Moheli Grande Terre and Pamanzi 378 Zambia 382 Rhodesia 386 Malawi 390 Republic of South Africa and Namibia 391 Botswana 393 Swaziland 395 Lesotho AMERICA North America 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon Including Puerto Rico Central and South America 412 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras Including Swan Islands 428 El Salvador 432 Nicaragua Including Corn Islands 436 Costa Rica 440 Panama 444 Panama Canal Zone 448 Cuba 451 West Indies West Indies Associated States : Antigua, St Chris ­ topher (St Kitts), Nevis, Anguilla ; British Virgin Islands ; Montserrat 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 21 . 11 . 79 Official Journal of the European Communities No L 294/9 458 Guadeloupe 460 Dominica 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 476 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 496 French Guiana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands and dependencies Including Marie-Galante , lies des Saintes, Petite- Terre Islands, La DÃ ©sirade, St BarthÃ ©lemy and northern part of St Martin Including Northern Grenadines Including the Southern Grenadines CuraÃ §ao, Aruba, Bonaire , St Eustatius, Saba and southern part of St Martin Including Galapagos Islands Dependencies of the Falkland Islands : South Georgia and South Sandwich Islands ASIA Near and Middle East 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah 649 Oman 652 North Yemen 656 South Yemen \ No L 294/ 10 Official Journal of the European Communities 21 . 11 . 79 Including Sikkim Other Asian countries 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Burma 680 Thailand 684 Laos 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 -Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao Malaya, Sarawak and Sabah AUSTRALASIA, OCEANIA AND OTHER TERRITORIES Including New Britain , New Ireland, Lavongai , Admiralty Islands, Bougainville , Buka, Green Islands, D'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archi ­ pelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Island 800 Australia 801 Papua New Guinea 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 808 American Oceania 809 New Caledonia and dependencies Not including Ross Dependency (Antarctica) American Samoa, Midway, Wake and Johnston , Kingman Reef, Palmyra and Jarvis, Howland and Baker, Guam, Carolines, Mariana and Marshall Islands Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island 21 . 11 . 79 Official Journal of the European Communities No L 294/ 11 Including Alofi Island Tokelau and Niue Islands ; Cook Islands 810 Kiribati (formerly Gilbert Islands) and Pitcairn 811 Wallis and Futuna Islands 814 New Zealand Oceania 815 Fiji 816 New Hebrides 817 Tonga 819 Western Samoa 822 French Polynesia 890 Polar regions Marquesas Islands, Society Islands, Gambier Islands, Tubuai Islands and Tuamotu Archipe ­ lago ; also Clipperton Island Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island MISCELLANEOUS 950 Stores and provisions 958 Countries and territories not deter ­ mined 977 Countries and territories not disclosed for commercial or military reasons Optional Optional Optional